528 So. 2d 527 (1988)
Marcel OXILUS, Appellant,
v.
STATE of Florida, Appellee.
No. 86-3096.
District Court of Appeal of Florida, Second District.
July 20, 1988.
James Marion Moorman, Public Defender, and John T. Kilcrease Jr., Asst. Public Defender, Bartow, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Alan L. Overton, Asst. Atty. Gen., Tampa, for appellee.
SCHEB, Acting Chief Judge.
Defendant Marcel Oxilus appeals from his conviction and sentence for trafficking in cocaine, a first degree felony, and sale of cocaine, a second degree felony. We find merit only in defendant's contention that the trial court, in adjudicating him guilty of both sale and trafficking based on one single underlying act, violated the double jeopardy provisions of the Florida and United States Constitutions. Carawan v. State, 515 So. 2d 161 (Fla. 1987).
Accordingly, we affirm the defendant's conviction for trafficking in cocaine, vacate *528 his conviction for sale of cocaine, and remand for resentencing.
HALL and PARKER, JJ., concur.